Citation Nr: 1036461	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1971 to 
August 1973.

This appeal to the Board of Veterans' Appeals (Board) comes from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Board denied the Veteran's claim for service 
connection for a right knee disorder.  The Veteran appealed the 
March 2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2010 Order, the Court 
remanded this appeal for further development consistent with 
instructions in a February 2010 Joint Motion for Remand.  The 
case is now before the Board for further appellate consideration 
pursuant to the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the February 2010 Court Order and the Veteran's 
request for review of additional evidence by the AOJ, this case 
must be remanded.  

In this case, pursuant to the February 2010 Court Order, this 
case is remanded for a clarification of a September 2008 addendum 
medical nexus opinion regarding the Veteran's right knee as 
provided by an August 2008 VA examiner.  Specifically, as the 
February 2010 Joint Remand pointed out, the September 2008 
addendum opinion to the August 2008 VA examination was 
insufficient to decide the Veteran's claim.  

In this regard, in August 2008, a VA examiner evaluated the 
Veteran's right knee and opined that, given the Veteran's history 
of multiple injuries to the right knee and advanced arthritis 
that resulted in a total knee arthroplasty, it is likely that his 
right knee disorder resulted from his injuries during service.  
See VA examination report dated in August 2008.  Thereafter, the 
RO requested a clarification of this opinion, pointing out that 
the Veteran's service treatment records (STRs) show only one 
complaint of knee pain during service, with a right knee injury 
in October 1975, two years following service.  In September 2008, 
the August 2008 VA examiner reversed his opinion, concluding that 
the Veteran's right knee disorder is less likely as not caused by 
or a result of military service.  In coming to this conclusion, 
he noted that records reflect an injury to the right knee in 
1975, for which he underwent a right knee reconstruction and 
partial medial meniscectomy.  He then opined that the right knee 
injury in 1975 is more likely responsible for the Veteran's right 
knee disorder.  See September 2008 VA examination addendum.    
    
The February 2010 Joint Remand argues that the September 2008 VA 
examination addendum opinion was conclusory and did not provide a 
rationale adequate for review.  Thus, a remand is necessary to 
correct this matter.

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous August 2008 VA 
examiner provide an addendum to his or her 
previous September 2008 opinion, if that 
physician is still available.  The claims 
file, including a complete copy of this 
remand, the Joint Motion for Remand, 
must be made available for review of the 
Veteran's pertinent medical history.  

Specifically, the examiner should provide a 
clarification as to the following:

Is it at least as likely as not (50 percent 
or more probable) the internal derangement 
and osteoarthritis the Veteran has in his 
right knee is associated with treatment for 
right knee pain in September 1972 during 
service?  

In making this critical determination, the 
examiner must address the significance, if 
any, of any reports of in-service right knee 
symptomatology, the September 1972 treatment 
for right knee pain, and post-service 
intercurrent knee injuries and pain due to 
participation in sports and knee surgeries, 
as documented by the Winchester Hospital 
treatment records dated in October 1975 and 
the West Orange Orthopaedics treatment 
records dated in February 2006.  Considering 
this evidence, indicate whether it is more 
likely that the current right knee internal 
derangement and osteoarthritis, or any other 
current right knee disorder, is a residual of 
these intercurrent injuries since service.

A complete rationale should be provided for 
any opinion given.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the August 
2008 report is unavailable, and a new 
examiner indicates a physical examination is 
necessary in order to adequately answer the 
questions posed. 

2.  Following completion of the above, 
readjudicate the claim of service connection 
for a right knee disorder in light of the 
addendum to the medical nexus opinion 
provided and any additional medical evidence 
received since the supplemental statement of 
the case (SSOC) in January 2009.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his attorney 
another SSOC.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his attorney 
should be given an opportunity to respond to 
the SSOC before returning the file to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


